DETAILED ACTION
This Final Office Action is in response to the amendment filed on 11/23/2021.  Claims 1-5, 7-8, 10-12, 14-15 and 20-27 are acknowledged as pending, with claims 1 and 10 being currently amended.  The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented below

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ratchet wheel must be shown/annotated or the feature canceled from the claim. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 10 recognizes the resistance mechanism as being an eddy current resistance mechanism which pertains to the embodiment (not shown) that has a resistance structure to provide the eddy current to break each wheel.  Claim 11 pertains to the embodiment of the resistance mechanism using a friction brake and claim 12 pertains to the embodiment of the resistance mechanism using a ratchet wheel.  
Claims 11 and 12 should be cancelled as the scope of the independent claim 10 is narrowed to pertain to the embodiment of the invention using the eddy resistance mechanism structure that cannot be mix/matched with the different embodiments of the friction brake and ratchet wheel brake.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 22, 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hacking (US Patent Publication No. 2020/0289889).

    PNG
    media_image1.png
    756
    559
    media_image1.png
    Greyscale

Regarding claim 20, Hacking discloses a system (A rehabilitation pedal system 100; Figure 1), comprising: an apparatus for exercise by a user, the apparatus comprising: a chair for the user (i.e., the user can sit in chair next to the device as defined in Para. [0072]); one or more motors (Electric motors 122; Figure 6); one or more wheels (i.e., wheels 124 are coupled to housing through sub-frame 604); a control system (Motor controls 120; Figure 3) coupled to the one or more motors (i.e. the controls operate the motor and the current shunt; Para. [0059]), wherein the control system: is activated by a biometric sensor (Sensor 106 or wrist band 108; Figure 1; i.e., a biometric sensor detects a user to activate the active mode of the device; Paragraph [0173] “The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”), senses a rotational velocity of the wheels with a sensor (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135]), determines, based on the rotational velocity, a select rotational velocity for each of the one or more wheels, andResponse to Non-Final Office Action dated August 27, 2021 Application No. 15/930,992uses the one or more motors to selectively and independently resist rotation of the one or more If the computing device 102 receives a speed from the electromechanical device 104 and the speed is below the revolutions threshold 1732, the computing device 102 may control the electric motor to drive the radially-adjustable couplings to maintain the revolutions threshold 1732.”; Para. [0059] “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”).

Regarding claim 22, Hacking discloses the biometric sensor (Wrist band 108; Figure 10) comprises one or more position sensors located on the user (i.e., the wristband 108 has many different sensing properties including the accelerometer, gyroscope, and altimeter that can detect a position/orientation of the user; Para. [0126] Lines 2-8 “The wristband 108 may include one or more processing devices, memory devices, network interface cards, and so forth. The wristband 108 may include a display 1000 configured to present information measured by the wristband 108. The wristband 108 may include an accelerometer, gyroscope, and/or an altimeter, as discussed above.”).  

Regarding claim 24, Hacking discloses the sensor is located on the one or more wheels or the user (Wristband 108; Figure 10; i.e., the wristband connects to the user).  

Regarding claim 25, Hacking discloses the apparatus comprises one or more actuators (i.e. resistance shunt) and one or more resistance mechanism (Motors 122; Figure 6), and the control system is communicatively coupled to the one or more actuators, and the control system controls 120 the one or more actuators to activate the one or more resistance mechanisms 122 to independently vary the resistance of the one or more wheels (i.e., the motors are both independently coupled to the wheel couplings 124 to resist rotation using an current shunt;  Paragraph [0059] “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”).  

Regarding claim 26, Hacking discloses the control system is activated by a switch or button (Stop button 1608; Para. [0133] Bottom of Para. “At any time, if the user so desires, the user may select a stop button 1608, which may cause the electric motor to lock and stop the rotation of the radially-adjustable couplings instantaneously or over a set period of time.”)

Regarding claim 27, Hacking discloses the control system is configured to determine when a threshold has been satisfied, and based on the threshold being satisfied, terminate the exercise. (i.e., a clinician can use the control system to have the motors stopped based on a threshold that is met within the control system; Para. [0155] “In response to determining an amount of force exerted by the user exceeds a target force threshold, such as the force threshold 1730, the clinical portal 126 may enable the clinician to adjust the amount of resistance provided by the electric motor 122. The clinical portal 126 may enable the clinician to adjust the speed of the electric motor 122, and so forth.”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Publication No. 2020/0289889) in view of Leonhard (US Patent Publication No. 2014/0274622).

    PNG
    media_image1.png
    756
    559
    media_image1.png
    Greyscale

Regarding claim 1, Hacking discloses an apparatus user (A rehabilitation pedal system 100; Figure 1) for exercise by a user, the apparatus comprising: a base (Frame sub assembly 604; Figure 6) having first and second ends (i.e., the first end is the right end with bar and wheels and the second end is the left end with bar and wheels); a housing (Outer cover 601, Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”); an actuator coupled to the resistance mechanism and configured to actuate the resistance mechanism (i.e., the current shunt can actuate the resistance of the motors; Paragraph [0059] Bottom of Paragraph); and a control The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”

Hacking does not disclose a chair mounted adjacent the second end of the base, the chair is configured to be movably repositioned relative to the housing, the chair is configured to support the user on the apparatus, and the chair comprises a back that is adjustable to a plurality of positions but discloses a chair being capable of being proximate the device (i.e., The patient may sit in a chair proximate the electromechanical device 104 to engage the electromechanical device 104 with their feet, for example.”)

    PNG
    media_image2.png
    542
    693
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    552
    475
    media_image3.png
    Greyscale

Leonhard teaches a chair (Five leg chair 420; Figure 4) mounted adjacent the second end of the base (Cross support 337; Figure 5; i.e., the chair 420 is mounted through the plate 300 that has holes 302,304 for the wheels of chair 420 can be mounted to), the chair 420 is configured to be movably repositioned relative to the housing (i.e., there is multiple holes to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of Hacking to have a mounting plate 300 of Leohard to allow the mounting of a chair to the pedal device to stabilize the user during use of the pedaling device.

Regarding claim 2, Hacking in view of Leonhard teaches the resistance mechanism 122 comprises a friction brake having a brake pad to frictionally engage a respective wheel to resist rotation thereof. (i.e., the assembly can have brakes to stop the rotation of the wheel through the friction braking of the motors 122 that are integrally connected with each wheel; Paragraph [0118] of Hacking “The drive sub-assembly 602 may include one or more braking mechanisms, such as disc brakes, that enable instantaneously locking of the electric motor 122 or stopping of the electric motor 122 over a period of time. “ )

Regarding claim 5, Hacking in view of Leonhard teaches the control system (Motor controls 120; Figure 3 of Hacking) is activated by a switch or button on the housing (i.e., computing device 102 uses touch screen buttons to control the device as seen in Figures 2 and 12-14 of Hacking).

Regarding claim 7, Hacking in view of Leonhard teaches the control system comprises a sensor (Tachometer 1706; Figure 17A), and the sensor is configured to detect a rotational velocity of the wheels (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135]).

Regarding claim 8, Hacking in view of Leonhard teaches the wheels comprise flywheels (i.e., the wheel couplings 124 of Hacking are fly wheels connected to the resistance mechanism).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Publication No. 2020/0289889) in view of Leonhard (US Patent Publication No. 2014/0274622) in further view of Stanford (US Patent Publication No. 2007/0173392).
Regarding claim 3, Hacking in view of Leonhard discloses an actuator (i.e. current shunt), a resistance mechanism (Motors 122; Figure 6), and wheels (124; Figure 6).
Hacking in view of Leonhard does not disclose each of the wheels comprises a ratchet wheel, and lever arms configured to be rotated by the actuator to engage the respective ratchet wheels.  
Stanford teaches an analogous exercise system (See Figure 2 above) with a flywheel and a ratchet mechanism comprising (270a, b flywheels and ratchet drive Para. [0123]; Figure 2) a ratchet wheel (Flywheel resistance 270a, b; Figure 2) and lever arms (Ratchet drive; Figure 2; Para.[0123]; i.e. the flywheels would contain a ratchet drive which is known in the art to contain a pawl/lever and teeth) configured to be rotated by the actuator to engage the 
The wheels of Hacking could be replaced with the flywheels 270a, b that are attached to the sub assembly 602 that can contain the ratchet drive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor resistance of Hacking in view of Leonhard to be the flywheel ratchet system of Stanford to provide a mechanical resistance with discrete increments of resistance using the ratchet motions of the flywheels.

Claims 4, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Publication No. 2020/0289889) in view of Leonhard (US Patent Publication No. 2014/0274622) in further view of Whitmore (US Patent No. 4,822,032).
Regarding claim 4, Hacking in view of Leonhard discloses an actuator (i.e. current shunt), a resistance mechanism (Motors 122; Figure 6), and wheels (124; Figure 6).
Hacking in view of Leonhard does not disclose the resistance mechanism is coupled to the wheels to provide an eddy current to a respective wheel when the actuator activates the resistance mechanism.  
Whitmore teaches the resistance mechanism (U shaped magnet 86; Figure 2) is coupled to the wheels (Metallic wheel 50; Figure 2) to provide an eddy current to a respective wheel (Wheel 54; Figure 2) when the actuator (Adjustment rod 88; Figure 2) activates the resistance 
The motors 122 of Hacking could be replaced with two metallic wheels 50 that have eddy current magnets 86 to provide resistance to each respective wheel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of Hacking in view of Leonhard to have the metallic wheels and eddy resistance of Whitmore to provide a variable magnetic resistance to the respective wheels for better control of resistance of the cycling exercise device.

Regarding claim 10, Hacking discloses an apparatus (A rehabilitation pedal system 100; Figure 1) for exercise by a user, the apparatus comprising: a base (Frame sub assembly 604; Figure 6) having first and second ends (i.e., the first end is the right end with bar and wheels and the second end is the left end with bar and wheels); a housing (Outer cover 601, 608; Figure 6) coupled to the base 604 adjacent to the first end (i.e., the housing covers the device on adjacent the first end of the device which is right side of the device as seen in Figure 6); wheels (i.e., wheels 124 are coupled to housing through sub-frame 604) coupled to the housing 601,608, and the wheels are independently rotatable about a first axis (i.e. the first axis is the bar 814 that holds the wheel couplings on the second end and each wheel is independently rotatable Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”); pedals (Pedals 110; Figure 6) configured to be engaged by the user, wherein each pedal is coupled to and extends from a respective wheel (Radial couplings 124; Figure 6), and the pedals facilitate rotation of the Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”), and an actuator (i.e., the current shunt can actuate the resistance of the motors; Paragraph [0059] Bottom of Paragraph) coupled to the resistance mechanism and configured to actuate the resistance mechanism; and Response to Non-Final Office Action dated August 27, 2021 Application No. 15/930,992a control system (Motor controls 120; Figure 3) coupled to and configured to control the actuator (i.e. the controls operate the motor and the current shunt; Para. [0059]), the control system is configured to independently vary the resistance to each of the wheels, and to independently stop rotation of each of the wheels (i.e., the controls 120 allows for the resistance and stopping of the motor by utilizing a current shunt and powering off the motor), and the control system is activated by a biometric sensor (106; Figure 1; i.e., a biometric sensor detects a user to activate the active mode of the device; Paragraph [0173] “The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”)
 
Hacking does not disclose a chair mounted adjacent the second end of the base, the chair is configured to be movably repositioned relative to the housing, the chair is configured to support the user on the apparatus, and the chair comprises a back that is adjustable to a plurality of positions.

Leonhard teaches a chair (Five leg chair 420; Figure 4) mounted adjacent the second end of the base (Cross support 337; Figure 5; i.e., the chair 420 is mounted through the plate 300 that has holes 302,304 for the wheels of chair 420 can be mounted to), the chair 420 is configured to be movably repositioned relative to the housing (i.e., there is multiple holes to place the wheels of the chair into), the chair is configured to support the user on the apparatus, and the chair comprises a back that is adjustable to a plurality of positions (i.e., the chair has an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of Hacking to have a mounting plate 300 of Leohard to allow the mounting of a chair to the pedal device to stabilize the user during use of the pedaling device.

Hacking in view of Leonhard discloses an actuator (i.e. current shunt), a resistance mechanism (Motors 122; Figure 6), and wheels (124; Figure 6).
Hacking in view of Leonhard does not disclose the resistance mechanism is coupled to the wheels to provide an eddy current to a respective wheel when the actuator activates the resistance mechanism.  
Whitmore teaches the resistance mechanism (U shaped magnet 86; Figure 2) is coupled to the wheels (Metallic wheel 50; Figure 2) to provide an eddy current to a respective wheel (Wheel 54; Figure 2) when the actuator (Adjustment rod 88; Figure 2) activates the resistance mechanism (i.e., the adjustment rod 88 adjusts the U shaped magnet that provides eddy current resistance to the wheel 50)
The motors 122 of Hacking could be replaced with two metallic wheels 50 that have eddy current magnets 86 to provide resistance to each respective wheel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of Hacking in view of Leonhard to have the 

Regarding claim 14, Hacking in view of Leonhard in further view of Whitmore teaches the control system comprises a sensor (Tachometer 1706; Figure 17A), and the sensor is configured to detect a rotational velocity of the wheels (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135]).

Regarding claim 15, Hacking in view of Leonhard in further view of Whitmore teaches the wheels comprise flywheels (i.e., the wheel couplings 124 are fly wheels connected to the resistance mechanism).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Publication No. 2020/0289889) in view of Ercanbrack (US Patent No. 10,625,114).
	Regarding claim 21, Hacking discloses the biometric sensor (106; Figure 6).
Hacking does not disclose the biometric sensor is configured to detect at least one of facial characteristics, a fingerprint, a voice signature, and an eye signature. 
Ercanbrack teaches an analogous fitness control system comprising the biometric sensor is configured to detect at least one of facial characteristics, a fingerprint, a voice signature, and an eye signature.  (Col. 13 Lines 25-28 “Buttons, levers, touch screens, voice commands, or other mechanisms may be incorporated into the console incorporated into the exercise machine and can be used to control the capabilities mentioned above.”)
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Publication No. 2020/0289889) in view of Melnik (US Patent Publication No. 2016/0332028).
	Regarding claim 23, Hacking discloses the biometric sensor (106; Figure 6).
	Hacking does not disclose the biometric sensor is included with the chair.
	Melnick teaches an analogous fitness chair and sensor system (Chair 100; Figure 1) comprising the biometric sensor is included with the chair.  (Paragraph [0031] “Additional sensors can monitor the positions of the seatback carriage 106, the adjustment carriage 109, the selection mechanism 113, and can also directly measure the forces being applied to the seatback 107 or seat 104, and can also monitor other aspects of the user's sitting and/or exercise. Such sensors can include devices that monitor physical parameters of the chair and user, and/or devices that monitor biometric parameters of the user.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Hacking to have the biometric sensor of Melnick to better measure the user when the device is in use when the user is seated.


Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above. The combination of Hacking in view of Leonhard teaches both the biometric sensor and the chair added within the amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           

/LOAN B JIMENEZ/             Supervisory Patent Examiner, Art Unit 3784